306 S.W.3d 195 (2010)
STATE of Missouri, Respondent,
v.
Darian JACKSON, Jr., Appellant.
No. ED 92917.
Missouri Court of Appeals, Eastern District, Division One.
March 16, 2010.
Alexandra E. Johnson, St. Louis, MO, for appellant.
Chris Koster, Mary H. Moore, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Darian Jackson, Jr. ("Defendant") appeals from the judgment of the trial court entered after a jury convicted him of murder in the second degree, assault in the first degree, burglary in the first degree, unlawful use of a weapon, and two counts of armed criminal action.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose *196 would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).